                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


XL SPECIALTY INSURANCE COMPANY, and
other participating insurers, as subrogated insurers
for VANENKEVORT TUG AND BARGE, INC.,

               Plaintiff,

v.

IN-PLACE MACHINING COMPANY, LLC and
ZURICH AMERICAN INSURANCE COMPANY,                      Case No.: 1:19-cv-01871-WCG

               Defendants.


                        AGREED PROTECTIVE ORDER
______________________________________________________________________________

       1.      As used in the Agreed Protective Order, these terms have the following meanings:

       “Attorneys” means counsel of record;

       “Competitor” means with respect to a party, any entity and its employees or person
       substantially engaged in a similar business or related services including any agents of such
       entities who are regularly engaged by such entities in connection with the performance of
       such business activities;

       “Confidential” material is material designated pursuant to paragraphs 2, 5, 6, 7 and/or 8;

       “Documents” are all materials within the scope of Fed. R. Civ. P. 26;

       “Outside Vendors” means messenger, copying, document review/coding and other clerical
       services vendors not employed by a party or its attorneys;

       “Proceeding” means the above-captioned proceeding, XL Specialty Ins. Co. v. In-Place
       Machining Co., LLC., United States District Court for the Eastern District of Wisconsin
       Case No. 19-CV-1871, including any appeal thereof, and

       “Written Assurance” means an executed document in the form attached as Exhibit A.

       2.      By identifying a document “Confidential,” a party or third-party may designate

 any Document, including without limitation interrogatory responses, other discovery responses,
 transcripts, or Document productions that the designating party in good faith contends constitute

 or contain trade secret or other confidential or proprietary business information. Pursuant to

 this paragraph 2, a party may also designate any information or Documents produced by a third-

 party as “Confidential” provided that the designating party in good faith contends the

 information or Documents constitute or contain trade secret or other confidential or proprietary

 business information.

       3.      All Confidential material shall be used solely for the purpose of this Proceeding,

 and no person receiving such material shall, directly or indirectly, transfer, disclose, or

 communicate in any way the contents of the Confidential material to any person other than those

 specified in paragraph 4. Prohibited purposes include, but are not limited to, use for competitive

 purposes or for the prosecution of additional intellectual property rights.

       4.      Access to any Confidential material shall be limited to:

               (a)     the Court, its officers, and members of the jury;

               (b)     Attorneys, their staff (i.e. legal assistants, paralegals, temporary, clerical,
                       and other employees), and their Outside Vendors;

               (c)     persons shown on the face of the Document to have authored or received
                       it;

               (d)     court reporters retained to transcribe testimony;

               (e)     in house counsel of any party;

               (f)     the parties and their employees;

               (g)     outside independent persons (i.e., persons who are not currently or
                       formerly employed by or otherwise associated with any party) who are
                       retained by a party or its attorneys to furnish technical or expert services,
                       or to provide assistance as mock jurors or focus group members or the
                       like, provided that they execute the Written Assurance in the form
                       attached hereto as Exhibit A.

Except as hereinafter provided, Confidential material shall be used only in this Proceeding for

                                                   2
purposes necessary to the litigation, and shall not be used for any commercial, business,

competitive, or other purposes, or in or for any other judicial or administrative proceedings,

disputes, or cases, unless a court order is issued to the contrary.

       5.      As set forth in paragraph 2 above, third parties producing Documents in the course

of this Proceeding may also designate Documents as “Confidential,” subject to the same

protections and constraints as the parties to the Proceeding. A copy of the Protective Order shall

be served along with any subpoena served in connection with this Proceeding. All Documents

produced by such third parties shall be treated as “Confidential” for a period of 14 days from the

date of their production, and during that period any party may designate such Documents as

“Confidential” pursuant to the terms of the Protective Order.

       6.      Parties and non-parties shall designate material as “Confidential” by branding

each Document or material designated as “Confidential” with the following text on the face of

the Document or material: “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER.”

       7.      This Agreed Protective Order shall apply retroactively to all materials, including

Documents, produced in the course of this Proceeding and prior to entry of this Agreed Protective

Order. Within 60 days from entry of this Agreed Protective Order, parties and non-parties shall

designate such previously produced material as “Confidential” pursuant to paragraph 2 above,

such designation thereby affording the materials the same protections and constraints as set forth

in paragraphs 3 and 4 above.

       8.      All depositions or portions of depositions taken in this Proceeding that contain trade

secret or other proprietary or confidential information may be designated “Confidential” and

thereby obtain the protections accorded other “Confidential” material. Confidentiality

designations for depositions shall be made either on the record at the time the testimony is taking



                                                   3
or by written notice to any other parties within 21 days of receipt of the transcript. The deposition

of any witness (or any portion of such deposition) that encompasses Confidential information

shall be taken only in the presence of persons who are qualified to have access to such information.

       9.      Any party who inadvertently fails to designate material as “Confidential” shall

have 60 days from the discovery of its oversight to correct its failure by providing written notice

of the error identifying the material that was inadvertently not designated as “Confidential.” As

soon as is reasonably practicable thereafter, the party serving written notice of its inadvertent

failure to designate shall provide substituted copies of the inadvertently produced material or

material with an appropriate confidentiality designation on the face of the material. Any party

receiving such inadvertently unmarked material shall make reasonable efforts to retrieve material

distributed to persons not entitled to receive material with the corrected designation. No party

shall be found to have violated this Order for failing to maintain the confidentiality of material

during a time when that material has not been designated as Confidential material, even where

the failure to so designate was inadvertent and where the material is subsequently designated as

Confidential material.

       10.     Inadvertent production of material subject to the attorney-client privilege, work-

product immunity, or any other legal privilege protecting information from discovery shall not

constitute a waiver of the immunity or privilege, or of the subject matter of the privileged material.

If any party discovers any Document or information that appears to be privileged or otherwise

protected from discovery, it will promptly notify the other parties upon such discovery. The

parties agree to return any inadvertently disclosed privileged or protected material immediately

upon notification of such inadvertent production by the producing party. Following such

notification, all inadvertently produced materials and all copies thereof, as well as all notes or



                                                   4
other work reflecting the contents of such materials, shall be returned to the producing party or

destroyed, upon request, and such returned or destroyed material shall be deleted from any

litigation-support or other database. No use shall be made of such Documents during depositions

or at trial, nor shall they be disclosed to anyone who was not given access to them prior to the

request to return or destroy them. The parties returning such material may move the Court for an

order compelling production of the material, but such a motion shall not assert as a ground for

entering such an order the fact or circumstances of the inadvertent production.

       11.     If a party files a document containing Confidential information with the Court, the

document containing Confidential information shall be filed and maintained under seal and shall

not be available for public inspection. The party making the filing shall be responsible for filing

the document under seal in accordance with the Federal Rules of Civil Procedure, the Local Rules

of the United States District Court for the Eastern District of Wisconsin, and the procedures of

the United States District Court for the Eastern District of Wisconsin.

       12.     To the extent a party wishes to challenge a designation of material as

“Confidential,” any party may request a change in the designation of any material designated

“Confidential.” The following procedure shall apply to any such request or challenge:

       (a) Meet and Confer. A party challenging the designation of Confidential material must

    do so in good faith and must begin the process by conferring directly with counsel for the

    designating party. In conferring, the challenging party must explain the basis for its belief

    that the confidentiality designation was not proper and must give the designating party an

    opportunity to review the designated material, to reconsider the designation, and, if no

    change in designation is offered, to explain the basis for the designation. The designating

    party must respond to the challenge within five (5) business days.



                                                 5
    (b) Judicial Intervention. A party that elects to challenge a confidentiality designation

may file and serve a motion that identifies the challenged material and sets forth in detail the

basis for the challenge. Each such motion must be accompanied by a competent declaration

that affirms that the movant has complied with the meet and confer requirements of this

procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party that the material in question is within the scope of protection afforded by

Fed. R. Civ. P. 26(c)(1). Until the Court rules on the challenge, all parties shall continue to

treat the materials as Confidential information under the terms of this Order.

           13.    Any party may apply to the Court for a modification of this Order, and

nothing in this Order shall be construed to prevent a party from seeking such further

provisions enhancing or limiting confidentiality as may be appropriate. However, except on

privilege grounds not addressed by this Order, no party may withhold material from

discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an order providing such special protection.

           14.    No action taken in accordance with this Order shall be construed as a

waiver of any claim or defense in the Proceeding or of any position as to discoverability or

admissibility of evidence.

           15.    Nothing in this Order or any action or agreement of a party under this

Order limits the Court’s power to make orders concerning the disclosure of material

produced in discovery or at trial.

           16.    Nothing in this Order shall be construed to affect the use of any Document,

material, or information at any trial or hearing. A party that intends to present or that

anticipates that another party may present Confidential material at a hearing or trial shall



                                             6
bring that issue to the Court’s and parties’ attention by motion or in a pretrial memorandum,

or by otherwise alerting the Court and the parties, without disclosing the Confidential

material.

              17.   Confidential Material Subpoenaed or Ordered Produced in Other

Litigation.

            (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material designated in this action as

Confidential material, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or

order. Such notification must include a copy of the subpoena or court order.

            (b)     The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

            (c)     The purpose of imposing these duties is to alert the interested persons to

the existence of this Order and to afford the designating party in this case an opportunity to

try to protect its Confidential material in the court from which the subpoena or order issued.

The designating party shall bear the burden and the expense of seeking protection in that

court of its Confidential material, and nothing in these provisions should be construed as

authorizing or encouraging a receiving party in this action to disobey a lawful directive from

another court. The obligations set forth in this paragraph remain in effect while the party has

in its possession, custody or control Confidential material by the other party to this case.



                                             7
             18.       Within 60 days of the termination of this Proceeding, including any

    appeals, each party shall either destroy or return to the producing party all material

    designated by the producing party as “Confidential,” and all copies of such material, and shall

    destroy all extracts and/or data taken from such material. Each party shall provide a

    certification as to such return or destruction within the 60-day period. Attorneys shall be

    entitled to retain, however, a set of all documents filed with the Court, all work-product

    containing or referring to Confidential information, and all correspondence generated in

    connection with the Proceeding.

             19.       The obligations imposed by the Protective Order shall survive the

    termination of this Proceeding. Within 60 days following the expiration of the last period for

    appeal from any order issued in connection with this Proceeding, the parties shall remove any

    materials designated “Confidential’” from the office of the Court Administrator. Following

    that 60-day period, the Court Administrator shall destroy all “Confidential” materials.


Dated: June 23, 2021
                                                       s/ William C. Griesbach_______________
                                                       William C. Griesbach
                                                       United States District Judge

 XL SPECIALITY INS. CO.                              IN-PLACE MACHINING CO., LLC

 By:      /s/ Adam McCabe                            By:     /s/Quentin Shafer

        Adam McCabe                                        Quentin Shafer
        Cassiday Schade, LLP                               VON BRIESEN & ROPER, S.C.
        222 W. Adams Street                                10 E Doty St
        Suite 2900                                         Suite 900
        Chicago, Illinois 60606                            Madison, WI 53703
         amccabe@cassiday.com                              qshafer@vonbriesen.com

        Attorneys for Plaintiff XL                         Attorneys for Defendant In-Place
                                                           Machining, LLC


                                                 8
                                            EXHIBIT A

                           Undertaking to be Bound by Protective Order

I,                                             (print or type name), hereby acknowledge that I
have received a copy of the Protective Order entered in XL Specialty Insurance Co. v. In-Place
Machining Co., LLC, United States District Court for the Eastern District Wisconsin, Case No.
19-CV-1871, and that I have read that Order, that I understand the terms, conditions, and
restrictions imposed by that Order on one who is given access to Confidential Documents,
information, and materials pursuant to that Order, and that I agree to be bound by all of the terms,
conditions, and restrictions imposed by that Order. I understand and acknowledge that failure to
so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
promise that I will not disclose in any manner any material that is subject to this Order to any
person or entity except in strict compliance with the provisions or this Order.

I also understand that Confidential Documents, information, and material, as defined in the Order,
including any notes or other records that may be made regarding any such materials, shall not be
disclosed to anyone except as expressly permitted by the Order. I will not copy or use, except
solely for the purposes or this Proceeding, any Confidential Documents, information, or material
obtained pursuant to this Order, except as provided therein or otherwise ordered by the Court in
the Proceeding.

I further acknowledge and declare that I have no reason to believe that my receipt and review of
Confidential Documents, information, or material poses any risk of competitive or commercial
disadvantage to any party to this Proceeding, and I have no reason to believe that I am a
Competitor, as that term is defined in the Order, to the party whose designated Confidential
Documents, information, material are sought to be disclosed to me.

I further agree that I will return all Confidential Documents, material, and information I receive
to counsel who provided me with the Documents, material, and information.

I further agree to submit to the jurisdiction of the Eastern District Court for the State of Wisconsin
for the purpose of enforcing the terms or this Order, even if such enforcement proceedings occur
after termination of this Proceeding.

Dated:                                         Name:

                                               Occupation:

                                               Employer:

                                               Business Address:

                                               Business Phone:



                                                   9
